SOTOMAYOR, Circuit Judge,
dissenting:
The majority advances a novél reading of 28 U.S.C. § 1251(a) (1994), i.e., that the Supreme Court’s “exclusive” jurisdiction over “all controversies between two or more States,” id. (emphasis added), is not exclusive if a plaintiff-State’s complaint does not actually name a State in the caption and if the dispute is not too important. As a policy matter, I do not disagree that this creative approach to § 1251(a) makes the resolution of seemingly less weighty disputes between States more efficient, faster, and thus likely more desirable for the States and, perhaps, the busy Supreme Court as well. But the majority’s interpretation of § 1251(a) is contrary to the plain meaning of the statute- “exclusive jurisdiction of all controversies,” id. (emphasis added)-and depends upon a questionable reading of Supreme Court precedent. I therefore respectfully dissent.
I. Section 1251(a) Exclusive Jurisdiction
Section 1251(a) makes clear that the Supreme Court’s jurisdiction is “exclusive” for “all” controversies between States. Id. There is nothing in the language of the statute, its legislative history, or Supreme Court case law stating that the Supreme Court’s exclusive jurisdiction over such controversies may be concurrent with lower federal courts depending upon the nature of the interstate dispute. The Supreme Court has clearly so held. See Mississippi v. Louisiana, 506 U.S. 73, 77-78, 113 S.Ct. 549, 121 L.Ed.2d 466 (1992) (“[T]he uncompromising language of 28 U.S.C. § 1251(a) ... gives to this Court ‘original and exclusive jurisdiction of all controversies between two or more States.’ Though phrased in terms of a grant of jurisdiction to this Court, the description of our jurisdiction as ‘exclusive’ necessarily denies jurisdiction of such cases to any other federal court. This follows from the plain meaning of ‘exclusive’ ....”) (footnote and citation omitted).
Moreover, Congress could have required exclusive Supreme Court jurisdiction for any controversy in which a State is a party, but it did not. See 28 U.S.C. § 1251(b)(2) (granting “original but not exclusive” Supreme Court jurisdiction over suits between the United States and a State); id. § 1251(b)(3) (granting “original but not exclusive” Supreme Court jurisdiction over suits by a State against citizens of another - State). Congress specifically singled out controversies between two States and mandated that these particular suits be adjudicated exclusively before the Supreme Court-regardless of the nature of the underlying dispute. We must not take that congressional command lightly.
Thus, this case boils down to one issue: whether Connecticut’s suit is, in fact, a controversy with New York. If so, it is subject to the Supreme Court’s exclusive jurisdiction.
II. Controversy Between States
It can hardly be disputed that, at its core, this action is a conflict between the States of Connecticut and New York; Connecticut seeks to have Section 13-0329(2)(a) of the New York Environmental Conservation Law, which favors New York State lobstermen, declared unconstitutional under the Commerce Clause of the U.S. Constitution and to enjoin further enforcement of New York’s law. See Compl. at 5-6 (Relief Sought). This is a typical controversy between two or more States. See, e.g., Wyoming v. Oklahoma, 502 U.S. 437, 112 S.Ct. 789, 117 L.Ed.2d 1 (1992) (Commerce Clause challenge to Oklahoma’s regulation requiring in-state power plants to burn Oklahoma-mined coal); Maryland v. Louisiana, 451 U.S. 725, 101 S.Ct. 2114, 68 L.Ed.2d 576 (1981) (Commerce Clause *106challenge to Louisiana’s tax on natural gas imports); Pennsylvania v. West Virginia, 262 U.S. 553, 43 S.Ct. 658, 67 L.Ed. 1117 (1923) (Commerce Clause challenge to West Virginia’s regulations requiring that in-state natural gas supplies be first supplied to West Virginia residents).
The mere fact that Connecticut declined to name New York as a defendant and instead named two New York State officials does not alter this conclusion, because we must look past the pleadings to identify the real parties in interest. See Arkansas v. Texas, 346 U.S. 368, 371, 74 S.Ct. 109, 98 L.Ed. 80 (1953) (looking “behind and beyond the legal form in which the claim of the State is pressed” and finding that the defendant State of Arkansas was the “real party in interest” where Texas interfered with a contract with the University of Arkansas). In determining who is the real party in interest, the “general rule” is that relief sought nominally against an officer is in fact against the sovereign if “the effect of the judgment would be to restrain the Government from acting, or to compel, it to act.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 & n. 11, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984); Hawaii v. Gordon, 373 U.S. 57, 58, 83 S.Ct. 1052, 10 L.Ed.2d 191 (1963) (per curiam); Dugan v. Rank, 372 U.S. 609, 620, 83 S.Ct. 999, 10 L.Ed.2d 15 (1963).
Here, Connecticut named John Cahill and Donald Brewer, respectively New York’s Commissioner of Environmental Conservation and Director of the Division of Law Enforcement for the Department of Environmental Conservation, in their official capacities precisely because Cahill and Brewer are the New York State officials charged with enforcing New York’s allegedly unconstitutional lobstering law. See Compl. paras. 5, 6. Moreover, there is no allegation that the named defendants acted beyond the scope of their powers while carrying out the subject law, see Compl. paras. 5, 6, 8, the only type of claim that might convert this action from a controversy with another State into a dispute with an individual, named defendant, see Louisiana v. Texas, 176 U.S. 1, 22, 20 S.Ct. 251, 44 L.Ed. 347 (1900) (holding that Louisiana’s suit against the Governor of Texas for enacting regulations “in abuse or excess of [his] powers” was not a controversy between two States). Thus, there can be no serious doubt that even though this action was brought nominally against Cahill and Brewer, it is an action by Connecticut against New York.
Accordingly, § 1251(a) applies to this case, this case therefore rests exclusively within the Supreme Court’s jurisdiction, and we should affirm the district court’s judgment dismissing the action for lack of jurisdiction. The disposition of this appeal is that simple. The majority, however, declines to apply this logical, straightforward application of § 1251(a) and, instead, manufactures concurrent jurisdiction for this case in the lower federal courts. In so doing, the majority reads an exceptional caveat into the “all controversies” language of § 1251(a) and frustrates the statute’s “exclusive” provision.
III. The Majority’s Approach
The majority first presumes that a plaintiff-State has “considerable freedom” to name whomever it chooses as a defendant (including State officials) when seeking adjudication of its dispute with another State. Ante at 97-99. That proposition goes far beyond what the Supreme Court has actually said regarding a plaintiff-State’s ability to frame its complaint. Second, the majority concludes that a plaintiff-State’s “considerable freedom” is only limited if supposed “core sovereign interests” of the States are at stake. Ante at 99-100. That permissive standard allows a subset of “all controversies” to be brought in the lower federal courts and divests the Supreme Court of its ability to determine which interstate controversies it will hear. Finally, the majority defends its creation of concurrent jurisdiction in the lower federal courts by uprooting the doctrine of Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 *107L.Ed. 714 (1908), from its foundation in the law of sovereign immunity and artificially transplanting it into the area of Supreme Court jurisdiction. See ante at 100-02. Although recognizing that the doctrine of Young is “not directly applicable” here, ante at 101, the majority fails to acknowledge that the Young doctrine is- a “legal fiction” that arose in a narrow context, has been limited continually by the Supreme Court, and, if at all relevant to this case, teaches that federal jurisdiction should not be readily expanded.
Thus, in addition to contravening the clear command of § 1251(a), the majority’s approach to jurisdiction over controversies between two States suffers from its flawed application of Supreme Court precedent.
A. A Plaintiff-State’s Discretion
The majority begins with the proposition that the Supreme Court has “broadly intimated” that a State has considerable discretion to name defendants as it chooses. See ante at 97-98. I take no issue with the proposition that a plaintiff-State has discretion to name defendants when preparing its complaint, but whatever “considerable freedom” the majority supposes a plaintiff-State possesses in so doing, ante at 98-99, is still constrained by the requirement that courts look beyond the form of the pleadings and determine who is the real party being sued. See Arkansas v. Texas, 346 U.S. at 371, 74 S.Ct. 109 (“[W]e of course look behind and beyond the legal form in which the claim of the State is pressed. We determine whether in substance ... the State is indeed the real party in interest.”). Thus, although Connecticut may have chosen to name only New York State officials as defendants, jurisdiction in this case does not. turn on Connecticut’s choice, because, as discussed supra, this action is fundamentally a dispute with the State of New York.
Although it is clear that a plaintiff-State’s choice of named defendants does not change the inherent nature of the lawsuit for jurisdictional purposes, the majority nevertheless concludes that, subject only to the limitation discussed in section III.B. infra, a plaintiff-State may opt to sue a State official in the lower federal courts and seek relief against the State. The majority’s reading of Supreme Court precedent from which it derives this proposition is an overstatement of what, if anything, the Supreme Court has actually said on the matter. Specifically, the majority relies on language in Missouri v. Illinois, 180 U.S. 208, 21 S.Ct. 331, 45 L.Ed. 497 (1901), and Illinois v. City of Milwaukee, 406 U.S. 91, 92 S.Ct. 1385, 31 L.Ed.2d 712 (1972). Those cases address whether a State was properly made a defendant for the purpose of invoking the Supreme Court’s exclusive jurisdiction, but neither even suggests that a plaintiff-State may bypass § 1251(a) by naming solely State officials as defendants in actions where the State is the real party in interest.
In Missouri v. Illinois, the Supreme Court addressed whether Illinois was properly made a defendant in Missouri’s action to enjoin the Sanitary District of Chicago from dumping sewage into the Mississippi River. See 180 U.S. at 241-43, 21 S.Ct. 331. In concluding that Illinois was a proper defendant, the Supreme Court advanced several reasons, including the observation that if a suit had been brought against the Sanitary District of Chicago alone, “the State of Illinois would have a right to appear and traverse the allegations of the bill, and, having such a right, might properly be made a party defendant” in the action at bar. Id. at 242, 21 S.Ct. 331. That statement may suggest that there are disputes for which Missouri could sue the Sanitary District of Chicago alone in a lower federal court, but it is hardly an indication that, in derogation of § 1251(a) exclusivity, a suit by Missouri against the Sanitary District could go forward in that court if it were deemed a controversy with Illinois. • Accordingly, the Supreme Court’s language tells us very little about whether a plaintiff-State may *108sue another State’s officials acting in then-official capacities when seeking relief against the other state.
Illinois v. City of Milwaukee also provides scant, if any, support for the majority’s proposition. In rejecting Illinois’s attempt to invoke the Supreme Court’s exclusive jurisdiction over its dispute with the City of Milwaukee, Milwaukee’s agencies, and three additional Wisconsin cities, the Supreme Court held that the dispute at issue was not a controversy between two States because those entities were citizens of Wisconsin and not arms of Wisconsin itself. See id. at 97-98, 92 S.Ct. 1385 (“It is well settled that ... political subdivisions are citizens of their respective states.”). In fact, the Supreme Court clearly noted that if it were to exercise jurisdiction over that suit, jurisdiction would be based on its “original but not exclusive” jurisdiction under § 1251(b)(3) (providing “original but not exclusive” Supreme Court jurisdiction over suits by a State against citizens of another State), and not its exclusive jurisdiction under § 1251(a). Id. at 98, 92 S.Ct. 1385. In so concluding, the Supreme Court remarked that “while, under appropriate pleadings, Wisconsin could be joined as a defendant in the present controversy, it is not mandatory that it be made one.” Id. at 97, 92 S.Ct. 1385. The majority gleans from that statement the proposition that a plaintiff-State does not have to name a State as a defendant where the plaintiff-State has sued the State’s officials. The more logical import of that statement, however, is that a plaintiff-State need not name a State as a defendant where the plaintiff-State has named entities from which it may obtain relief and whose actions are not attributable to the State. Id. at 95, 92 S.Ct. 1385 (discussing New York v. New Jersey, 256 U.S. 296, 41 S.Ct. 492, 65 L.Ed. 937 (1921), and identifying key issue as “whether the actions of the sewage agency could be attributed to New Jersey so as to make that State responsible for them”).
The majority thus inappropriately divines from the language of those two cases the proposition that a plaintiff-State may plead around the jurisdictional confines of § 1251(a) by naming State officials as defendants instead of the State itself. The majority’s reading'is also contrary to the rule that courts must look beyond the pleadings to determine who is the real party in interest, because a State official acting in his or her official capacity functions as an arm of the State.
B. The “Core Sovereign Interests” Requirement
After presuming that a plaintiff-State has “considerable freedom” to name only State officials in a dispute with another State, the majority places a limitation on that freedom that is directly contrary to the “all controversies” provision of § 1251(a). The majority’s limitation consists of a “core sovereign interests” qualifier for determining whether controversies between States are actually “controversies” for the purpose of § 1251(a). That qualifier imposes a restriction on the scope of the statute that is not even remotely suggested by the language of § 1251(a), its legislative history, or the case law interpreting the statute.
Moreover, as a threshold requirement for determining whether a dispute between States should be brought in the Supreme Court, the core sovereign interests test essentially substitutes a lower court’s judgment for the Supreme Court’s regarding what is an appropriate controversy for the Supreme Court to hear. The Supreme Court’s rules require that a complaining State must petition the Supreme Court for leave to file a Complaint and invoke the Supreme Court’s jurisdiction. See Sup.Ct. R. 17(3). The Supreme Court then has “substantial discretion to make case-by-case judgments as to the practical necessity of an original forum in [the Supreme] Court.” Mississippi v. Louisiana, 506 U.S. at 76, 113 S.Ct. 549 (citations *109omitted). The majority’s approach to § 1251(a) jurisdiction takes away the Supreme Court’s ability to exercise that discretion.
The majority justifies this usurpation of the Supreme Court’s role in determining which State controversies it will hear by relying on individual justice’s remarks that the Supreme Court should exercise its jurisdiction only for State controversies implicating certain types of sovereign interests. See ante at 99-100 (quoting Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592, 611, 102 S.Ct. 3260, 73 L.Ed.2d 995 (1982) (Brennan, J., concurring); Maryland v. Louisiana, 451 U.S. 725, 766, 101 S.Ct. 2114, 68 L.Ed.2d 576 (1981) (Rehnquist, J., dissenting)). But even in the cases from which those suggestions come, as well as other cases in which the Supreme Court has stated that it will exercise its jurisdiction “sparingly” and “only in appropriate cases,” the Supreme Court has never retreated from the view that “28 U.S.C. § 1251(a) ... provides] us [the Supreme Court] “with substantial discretion to make case-by-case judgments as to the practical necessity of an original forum in this Court.’ ” Mississippi v. Louisiana, 506 U.S. at 76, 113 S.Ct. 549 (citations omitted and emphasis added). Nowhere does the Supreme Court surrender its prerogative to decide whether it will exercise its exclusive jurisdiction under § 1251(a) to hear a case.
Thus, even though permitting a lower court to decide whether a State controversy implicates core sovereign interests may save the Supreme Court the trouble of having to make that determination for itself, there is no legal basis for creating such an efficiency device. Moreover, the implementation of such an approach to jurisdiction over controversies between States would, in essence, substitute the discretion of lower federal courts (or worse, that of a plaintiff-State framing its complaint) for that of the Supreme Court in deciding whether a case is important enough for the Supreme Court to hear. The lower federal courts may not exercise the Supreme Court’s discretion on its behalf. The majority’s approach clearly violates the exclusivity mandated by Congress.
Furthermore, vesting the Supreme Court’s discretion elsewhere via a core sovereign interests requirement could result in decisions about the importance of controversies between the States that the Supreme Court might not have made. In this case, for example, the majority concludes that Connecticut’s Commerce Clause challenge to a New York lobster-ing law that allegedly discriminates against the citizens of Connecticut does not implicate core sovereign interests of Connecticut or New York. See ante at 103-04. This Commerce Clause challenge, however, seems no different from other situations in which the Supreme Court exercised its discretion to hear States’ Commerce Clause challenges to allegedly discriminatory laws of other States. See Wyoming v. Oklahoma, 502 U.S. 437, 112 S.Ct. 789, 117 L.Ed.2d 1 (1992) (coal regulations for power plants); Maryland v. Louisiana, 451 U.S. at 725, 101 S.Ct. 2114 (taxes imposed on natural gas imports); Pennsylvania v. West Virginia, 262 U.S. at 553, 43 S.Ct. 658 (regulations preferring in-state residents for natural gas supplies). It thus seems unwise to substitute our judgment as to the “seriousness” and “dignity” of this claim for that of the Supreme Court. See ante at 99-100 (quoting Mississippi v. Louisiana, 506 U.S. at 77, 113 S.Ct. 549).
Finally, the majority justifies its core sovereign interests limitation by noting that it will ensure “that some judicial forum be available” for supposedly less important controversies that the Supreme Court might opt not to hear.1 Ante at 102. *110This justification, however, simply underscores the fact that the majority’s approach to § 1251(a) treads on the Supreme Court’s prerogative to decide whether a controversy will be heard at all. The Supreme Court has declined to adjudicate controversies between States where it has determined that the dispute would be adequately addressed in another forum. See Mississippi v. Louisiana, 506 U.S. at 77, 113 S.Ct. 549 (declaring that “we [the Supreme Court] explore the availability of an alternative forum in which the issue tendered can be resolved” when determining whether the Court should exercise discretion to hear case); see, e.g., Arizona v. New Mexico, 425 U.S. at 797, 96 S.Ct. 1845 (declining to exercise jurisdiction over action brought by Arizona against New Mexico, where pending State court action brought by citizens of Arizona would address issues presented); Arkansas v. Texas, 346 U.S. at 371, 74 S.Ct. 109 (continuing motion to file complaint until it could be determined whether pending state court action involving other parties but same issues would “resolve[] the whole controversy”). The Supreme Court has even declined to hear a case where no other forum for the dispute existed. See, e.g., California v. West Virginia, 454 U.S. 1027, 102 S.Ct. 561, 70 L.Ed.2d 470 (1981) (leaving breach of contract action between California and West Virginia unresolved by refusing to exercise exclusive jurisdiction). The teaching of these cases is that the Supreme Court will assess the relevant factors in determining whether it should address a controversy between two States, and it should be allowed to do so.
In sum, the majority’s use of a core sovereign interests test to separate those cases worthy of being heard by the Supreme Court from those cases that are not is unsupported by precedent. The use of such a test may be more efficient, but it is contrary to the “all controversies” mandate of § 1251(a) and encroaches upon the exclusive province of the Supreme Court to decide which interstate disputes it shall hear.
C. Application of Ex Parte Young
Having devised a mechanism by which a State may sue another State’s officials in the lower federal courts, the majority rationalizes its creation with the sweeping generalization that “[s]uits to enjoin the unlawful actions of government officials have a rich history in the Anglo-American tradition.” Ante at 100-01. The majority puts quite a gloss upon what that “rich history” of suits actually represents.
The ability to sue a State official for carrying out his or her official duties is limited to a narrow exception created by the Supreme Court in Ex Parte Young to avoid the general rule that such a suit is deemed a suit against the State that is barred by the State’s sovereign immunity. See Pennhurst, 465 U.S. at 101 & n. 11, 104 S.Ct. 900. Young provides a legal “fiction” that permits a federal court to treat unconstitutional official acts of a State officer as being separate from the State so that a suit to enjoin the officer from committing such acts would not be barred by the State’s sovereign immunity. See id. at 114 n. 25, 104 S.Ct. 900; Young, 209 U.S. at 155-56, 28 S.Ct. 441. The “rich history” of suits upon which the majority relies is therefore peculiar to the special context in which Young arose-escaping the bar of sovereign immunity to provide the plaintiff with a forum to bring his or her case.2
*111Here, New York could not invoke sovereign immunity to protect against a suit by Connecticut. As the majority correctly notes, “a State does not enjoy sovereign immunity from suit by another State in federal court,” and thus “the principles of Young are not directly applicable here.” Ante at 101. The principal justification for application of the Young doctrine is completely missing when a plaintiff-State has a dispute with another State, i.e., providing a forum to address a constitutional wrong where none would otherwise exist. The Supreme Court has indicated that Young’s fiction should not be invoked where a forum to provide relief is available. See Seminole Tribe of Florida v. Florida, 517 U.S. 44, 74, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996) (declining to permit suit under Young because a congressional remedial scheme for the dispute at issue existed); see also Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 274, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997) (“In this case, there is neither warrant nor necessity to adopt the Young device to provide an adequate judicial forum for resolving the dispute between the [plaintiff] and the State [of Idaho], Idaho’s courts are open to hear the case, and the State neither has nor claims immunity from their process or their binding judgment.”). With respect to the instant dispute, Connecticut has direct, exclusive access to the highest court in the nation. Thus, to the extent Young is at all relevant here, it counsels that we should not expand federal jurisdiction where a forum for relief already exists.
Finally, I note that in contrast to the majority’s broadening of the Young"doctrine, “the theory of Young has not been provided an expansive interpretation” since it was first created. Pennhurst, 465 U.S. at 102, 104 S.Ct. 900. In fact, the Supreme Court has continually limited the doctrine. See, e.g., Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974) (holding that Young only permits suits against State officials for prospective relief and not retrospective relief); Pennhurst, 465 U.S. at 106, 104 S.Ct. 900 (holding that Young may not be invoked to permit suits against State officials for violations of State law). In recent years, the Supreme Court has continued to view Young as a narrowly tailored doctrine crafted only for the specific context in which it arose. See Papasan v. Allain, 478 U.S. 265, 277, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986) {“Young’s applicability has been tailored to conform as precisely as possible to those specific situations in which it is necessary to permit the federal courts to vindicate federal rights ....”) (citation and internal quotation marks omitted); see also Seminole Tribe, 517 U.S. at 74, 116 S.Ct. 1114 (holding that, where the case presented is “sufficiently different from that giving rise to the traditional Ex Parte Young action,” it shall “preclude the availability of that doctrine”).
Thus, the very cases that have outlined the contours of Young’s fiction advise that it is unwise for the majority to expand Young beyond the context in which it was created and permit suits against State officials in order to circumvent the statutory limitations of § 1251(a). The words of the Supreme Court in Coeur d’Alene are instructive:
To interpret Young to permit a federal court-action to proceed in every case where prospective declaratory and in-junctive relief is sought against an officer, named in his individual capacity, would be to adhere to an empty formalism and to undermine the principle ... that Eleventh Amendment immunity represents a real limitation on a federal *112court’s federal-question jurisdiction. The real interests served by the Eleventh Amendment are not to be sacrificed to elementary mechanics of captions and pleading. Application of the Young exception must reflect a proper understanding of its role in our federal system and respect to state courts instead of a reflexive resort to an obvious fiction.
Coeur d’Alene, 521 U.S. at 270, 117 S.Ct. 2028. The jurisdictional limitations of § 1251(a) deserve no less respect.
CONCLUSION
For the foregoing reasons, I believe that § 1251(a) bars this suit and that we should therefore affirm the judgment of the district court dismissing this action for lack of jurisdiction. The majority’s approach to § 1251(a) is contrary to the statute’s plain meaning, and I cannot square the majority’s novel reading of § 1251(a) with existing precedent. Accordingly, I respectfully dissent.

. That concern is even less relevant in this case because the constitutionality of New York's lobstering law may eventually be resolved in the pending action brought by an individual lobsterman in the U.S. District Court for the Northern District of New York, *110entitled Volovar v. Cahill, No. 99 CV 718(FJS)(DRH).


. For this reason, we also reject the majority’s contention that Young's fiction merits "broader application” into cases brought by plaintiff-States simply because a fiction analogous to Young has sometimes been employed to avoid the federal government’s sovereign immunity. Ante at 101. In the cases cited by the majority, see ante at 101, the federal government’s sovereign immunity would have barred suit if the court had not employed a Young-type fiction to deem the federal officer's official acts as separate from actions of the federal government. Cf. Hawaii v. Gordon, 373 U.S. 57, 58, 83 S.Ct. 1052, 10 L.Ed.2d 191 (1963) (per curiam) (holding that *111suit against a federal official to compel official action was a suit against the United States that could not go forward without the federal government’s consent). Thus, even at its very broadest, the fiction embodied in Young only permits courts to treat official acts of a government officer-whether State or federal-as distinct from acts of the government if sovereign immunity presents an obstacle to the suit.